DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This office action is in response to the Applicant’s communication filed on 03/30/2021. In virtue of this communication, claims 1 - 17 are pending in this application.

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 120 as follows:
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
15/845290, fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application.
Particularly, claim 1 states in the last two lines (underlining by the examiner):
“determine a distance between the first device and the second device that overlaps each candidate distance range of each frequency in the set of frequencies.”

In contrast, the last two sentences of paragraph 0039 of Application No. 15/845290 state the following:
“In further examples, electronic device 202 may determine candidate distance ranges associated with each of the phase delay differences, and determine a final distance range that overlaps at least one candidate distance range for each of the phase delay differences. The final distance range may correspond to the measured distance.”

There is a material difference between overlapping “at least one candidate distance range”, as the specification of Application No. 15/845290 states, and overlapping “each candidate distance range”, as in instant claim.
The same argument applies to independent claims 10 and 16.
Accordingly, claim 1 – 17 are not entitled to the benefit of the prior application with respect to the specific limitation discussed above.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets 
Claims 1 – 17 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims of U.S. Patent No. 10962632. Although the claims at issue are not identical, they are not patentably distinct from each other because claims of U.S. Patent No. 10962632 anticipate corresponding claims of instant application according to the following table:
U.S. Patent No. 10962632
Instant application
1 or 17 or 18
1 – 4, 8, 10 – 13, 16 and 17
3
5 and 14
8
6
10
7 and 15
9
9


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3 and 12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 12 recites the limitation "the coarse distance measurement".  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 6 and 8 – 10 are rejected under 35 U.S.C. 103 as being unpatentable over JP 2007-292744 (references are given according to corresponding US 20070241904 (Ozaki)) in view of US 20130310074 (Giusto).
Regarding claim 1, Ozaki teaches “A first device (shown as reader/writer in FIG 1 with corresponding description) comprising:
a processing unit (control section 11 in FIG 1);
(sections 14, 15 and 23 in FIG 1, paragraph 0040 – 0041);
an oscillator coupled to the processing unit and to the transceiver (PLL section 13); and
a non-transitory memory coupled to the processing unit and storing instructions (although not explicitly disclosed, it is, nevertheless, implicitly present), that when executed, cause the processing unit to:
select a set of frequencies for transmitting to a second device via the transceiver (paragraph 0086: there are total of three frequencies f1, f2 and f3 and at each frequency the reader/writer transmits a signal to the RFID tag (“a second device”). These frequencies at least implicitly are “selected” regardless of the particular method);
for each frequency of the set of frequencies:
set the oscillator to oscillate at the respective frequency;
cause the transceiver to transmit an outgoing signal having the respective frequency to the second device (paragraph 0086: there are total of three frequencies f1, f2 and f3 and at each frequency the reader/writer transmits a signal to the RFID tag. Since there is no frequency conversion in the modulation section 14 and power amplification section 15, the frequency of the PLL 13 (“the first oscillator”) is the same as the transmitted frequency);
receive a response signal from the second device having the respective frequency (paragraphs 0047 – 0048: receiving a response signal from the RFID tag (“the second device”) which has the same frequency (particularly disclosed in paragraph 0048 as f1 since operation on that specific frequency is described). FIG 2B explicitly shows transmission by the reader/writer three tones having frequencies f1, f2 and f3 and response tones from the RFID tag having corresponding frequencies f1, f2 and f3);
determine a phase delay difference based on the outgoing signal and the response signal for the respective frequency (paragraph 0048: The phase information obtaining section 26 calculates the amount of change in phase ϕ based on the value transmitted from the frequency converting section 24. ϕ is an amount of change in phase due to the propagation by a reciprocating distance of 2r. Additional disclosure of this calculation is given in paragraphs 0056 – 0058, 0059 – 0060. Although the actual formula in paragraph 0060 is not visible in the US document, it is visible in the original Japanese disclosure on page 8 in paragraph 0041 showing phase delays ϕ1 and ϕ2 for two frequencies and par. 0043 showing determination of the “phase delay difference” Δϕ=ϕ1-ϕ2 based on which distance is calculated)…” 

Ozaki does not disclose “determine a set of candidate distance ranges based on the phase delay difference; and
determine a distance between the first device and the second device that overlaps each candidate distance range of each frequency in the set of frequencies.”


In similar art of distance determination based on phase differences between different frequencies, Giusto in FIG 6 with corresponding description teaches determination of distance based on the measured phase differences between four different frequencies. Initially, two carrier frequencies f1 and f2 are selected (step 604) and “phase delay difference” Δφ21 between them is measured (step 606), based on which a distance dm1 from the transmitter to the receiver with an associated phase uncertainty, which translates into inaccuracy of the estimated distance designated as "large" in the figure (paragraph 0091). This represents one member of the “set of candidate distance ranges based on the phase delay difference”. Then another two carrier frequencies f3 and f4 having larger step are selected in step 608 and “phase delay difference” Δφ43 between them is measured (step 610). Paragraph 0101: By measuring the phase difference Δφ43, it is possible to estimate 611 an estimated distance dm2 from the transmitter 101 to the receiver 102. The measurement of the phase difference Δφ43 is associated with an uncertainty, designated as "small" in the figure, of the estimate of the distance dm2, which uncertainty is less than that of the distance dm1, designated as "large". The distance dm2                         
                            ±
                        
                    small represents another member of the “set of candidate distance ranges based on the phase delay difference”. Paragraph 0102: A single compatible solution is found, and the distance dmf is estimated 613 to be dmf                         
                            ±
                        
                    small, which represents “determine a distance between the first device and the second device that overlaps each candidate distance range of each frequency in the set of frequencies.”
m1±500m is found (paragraphs 0060 – 0061). Next, another two carriers are selected and based on the phase delay difference between them, a second “candidate distance range” dm2±83m is found (paragraphs 0071 – 0073). Paragraphs 0074 – 0075: By comparing said separately obtained estimates dm1 and dm2, and the respective uncertainties, one arrives at a final distance estimate dmf equal to 5840+-83 m. Thus, in general, by starting from a phase difference measurement without any ambiguity caused by phase difference periodicity, and then proceeding with a plurality of subsequent phase difference measurements on tone pairs having increasing frequency spacings, by using appropriate increments to resolve at each step the ambiguities due to phase difference periodicity, the disclosed method allows improving the accuracy of the distance estimate, thus reducing the uncertainty thereof.

Therefore, it would have been obvious to a person of ordinary skill in the art at the effective filing date of the application to utilize disclosed by Giusto method of performing plurality of phase delay difference measurements for plurality of carrier frequencies with increasing accuracy, in the device of Ozaki. Doing so would have allowed to resolve the ambiguities due to phase difference periodicity thus improving the accuracy of the distance estimate and reducing its uncertainty (see Giusto, par. 0016 and 0075).

Regarding claim 10, this claim is for a method performed by a device claimed in claim 1 above. Since claims 1 and 10 have similar limitations, the combination of Ozaki with other cited reference(s) teaches or fairly suggests all steps of the method claimed in claim 10 and, therefore, claim 10 is rejected because of the same reasons as set forth in the rejection of claim 1 above.

Regarding claim 6, Ozaki teaches or fairly suggests “wherein the transceiver and oscillator are configured to switch from transmitting to receiving without affecting a phase of the oscillator (this is implicit/inherent since otherwise the method would not work since it would be no way of determination the difference in phase between the transmitted and received signals).”
Regarding claim 8, Ozaki does not teach “wherein the transceiver is a software-controller transceiver.”
Ozaki, however, in paragraph 0040 teaches that the control section 11 controls the entire reader/writer 10 and creates transmit data and controls communication. The PLL section 13 sends carrier signals in response to a command from the control section 11. The modulating section 14 is connected to the PLL section 13 and modulates transmit data created by the control section 11. Also paragraph 0044 teaches that the control section 11 functions as an antenna selection unit that transmits an antenna selection signal 28 for switching mutually between the transmit antennas 17 and 18 and the receive antennas 21 and 22 to the respective antenna selection switches 16 and 20. Paragraph 0050 further teaches that the control section 11 controls the frequency of the 
In other words, Ozaki teaches that all operation of the device is controlled by the control section 11. Therefore, the recited by the claim feature of “a software-controller transceiver” is either implicitly present as part of the functionality of the control section 11, or it would have been obvious to a person of ordinary skill in the art at the effective filing date of the application to utilize specifically written software for the functionality of the control section 11 so that all other sections of the device would be controlled by the control section 11 through its software. Doing so would have allowed to utilize general microprocessors programmed with appropriate software rather than designing a specific control circuit based on state machine for each device which would be much more expensive in design stage and manufacturing stage.
Regarding claim 9, Ozaki does not teach “wherein the transceiver is a low-power transceiver.”
However, it would have been obvious to a person of ordinary skill in the art at the effective filing date of the application to utilize a low-power transceiver in the device of Ozaki simply as design choice with predictable results. Doing so, for example, would extend the operating time of the device when fed from battery power. This would have also been beneficial when the distances between the reader/writer and the RFID tags are known to be small.

Claims 2, 3, 11 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over JP 2007-292744 (references are given according to corresponding US Ozaki)) in view of US 20130310074 (Giusto) and further in view of US 20140022059 (Horst).
Regarding claims 2 and 11, Ozaki does not teach “wherein the non-transitory memory stores further instructions that cause the processing unit to:
make a coarse distance measurement between the first device and the second device; and
select the set of frequencies to have a frequency step that is based on the coarse distance measurement.”

Horst also teaches distance determination based on transmission of two different frequencies. Paragraphs 0081 – 0082 and FIG 3 and 7 disclose multistep distance determination comprising at least two steps: coarse and fine determinations. Particularly, paragraph 0081 states the following:
“In general, N is 2, i.e., two different frequency combinations are used for tag filtering, such that the tag is filtered in two different ways, i.e., coarsely and finely, so as to increase the accuracy of filtering. Of course, the use of two carriers with a relatively small frequency difference to determine tag distance is not the only way of performing coarse filtering; another way is to measure the average Received Signal Strength Indication (RSSI) value, and to filter out remote tags for which the RSSI value is too small.”

As may be seen, Horst discloses a two-step method to determine distance: first step comprises coarse distance determination and second step comprises fine distance determination. Horst also discloses that the first step may be done using RSSI value, instead of using two carriers with a relatively small frequency difference. In other words, in Horst, the method to perform coarse and fine determinations may be different, such 
Thus, the initial coarse distance determination may be done using the amplitude of the received signal (“make a coarse distance measurement between the first device and the second device”).
Therefore, it would have been obvious to a person of ordinary skill in the art at the effective filing date of the application to utilize multistep process of distance determination, as disclosed by Horst, in the system of Ozaki, while using the amplitude of the received signal (RSSI) during the first step of distance determination. Doing so would have allowed to achieve overall greater accuracy.
Further, as may be seen from FIG 7, the smaller the difference between the two frequencies f1 and f2, the longer the range of distance determination. For example, with two closely spaced frequencies f1=865.7 MHz and f2=867.5 MHz, it is possible to determine the distance up to 2.9m. However, when the frequencies are spaced farther apart, such as f1=865.7 MHz and f2=916.2 MHz, the range of distances that may be determined is only up to 1m. This may also be confirmed from paragraph 0076: With a smaller Lf [difference between frequencies], it is possible to determine a larger range of distances, but with a larger error. With a larger Lf, it can only be possible to determine a smaller range of distances, with a correspondingly smaller error.
Therefore, it would have been obvious to a person of ordinary skill in the art at the effective filing date of the application, in a multistep process of distance determination in which the first step uses the amplitude of the received signal (RSSI), if the first step of coarse distance determination based on RSSI gives larger distance, to 
Regarding claims 3 and 12, Ozaki does not teach “wherein the instructions to make the coarse distance measurement are configured to use at least one of: received signal strength indication (RSSI) or time of flight (TOF) to determine the coarse distance measurement.”
Horst also teaches distance determination based on transmission of two different frequencies. Paragraphs 0081 – 0082 and FIG 3 and 7 disclose multistep distance determination comprising at least two steps: coarse and fine determinations. Particularly, paragraph 0081 states the following:
“In general, N is 2, i.e., two different frequency combinations are used for tag filtering, such that the tag is filtered in two different ways, i.e., coarsely and finely, so as to increase the accuracy of filtering. Of course, the use of two carriers with a relatively small frequency difference to determine tag distance is not the only way of performing coarse filtering; another way is to measure the average Received Signal Strength Indication (RSSI) value, and to filter out remote tags for which the RSSI value is too small.”

As may be seen, Horst discloses a two-step method to determine distance: first step comprises coarse distance determination and second step comprises fine distance determination. Horst also discloses that the first step may be done using RSSI value, instead of using two carriers with a relatively small frequency difference. In other words, 
Thus, the initial coarse distance determination may be done using the amplitude of the received signal (“to make the coarse distance measurement are configured to use at least one of: received signal strength indication (RSSI)”).
Therefore, it would have been obvious to a person of ordinary skill in the art at the effective filing date of the application to utilize multistep process of distance determination, as disclosed by Horst, in the system of Ozaki, while using the amplitude of the received signal (RSSI) during the first step of distance determination. Doing so would have allowed to achieve overall greater accuracy.

Claims 4, 7, 13 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over JP 2007-292744 (references are given according to corresponding US 20070241904 (Ozaki)) in view of US 20130310074 (Giusto) and further in view of US 20150351067 (Taylor).
Regarding claims 4 and 13, In Ozaki, the tag (transponder) backmodulates the carrier wave transmitted by the writer/reader and the phase delay is calculated by directly comparing the phase of the received signal with the phase of the carrier wave, therefore,
Ozaki does not disclose “wherein the non-transitory memory stores further instructions that cause the processing unit to, for each frequency of the set of frequencies:

determine the phase delay difference for the respective frequency further based on the phase offset received from the second device.”

Taylor also teaches more general case of a similar method of using carrier frequencies of wireless signals transmitted between an originator radio and transponder radio to calculate a relative distance between the radios. The relative distance measured using the carrier phases received at an originator radio and a transponder radio is referred to as the carrier phase range, or "CPR." (See paragraph 0079). Paragraph 0080: The carrier phase represents the phase of a carrier signal relative to a receiving radio's local oscillator (LO). In a round-trip time-of-flight measurement, each of originator radio and transponder radio will function as the receiving radio of wireless signals. The LO of originator radio and transponder radio can be used to generate the carrier frequency of the signals and the LO frequency may be equal to the carrier frequency.
In the process, the originator transmits a radio signal (paragraphs 0081 – 0082 and 0161) to be received by the transponder (paragraphs 0083 – 0087 and 0162). The transponder performs measurement of the carrier phase of the received signal (paragraphs 0088 – 0090 and 0162) denoted as φT (“a phase offset measured between the outgoing signal having the respective frequency and a local oscillator of the second device”). Subsequently, the transponder transmits its own signal to the originator which includes the measured phase (paragraph 0163).  Paragraph 0164: the originator φo.  A particular case when the two radios are operating at exactly the same frequency (i.e., fO=fT), then adding the two phase terms may effectively mitigate or negate the impact of the unknown phase offset between the radios (paragraph 0105). The total phase offset for the round trip measurement would comprise the phase offset at the transponder and the phase offset at the originator (paragraph 0090) and would correspond to the phase delay of Ozaki and instant claim (“determine the phase delay difference for the respective frequency further based on the phase offset received from the second device”). The measured phases are used to calculate corresponding values for CPR (carrier phase ranging) (paragraph 0168) by adding them and resolving for distance as disclosed in paragraphs 0091 – 0096.
Paragraphs 0169 – 0181 list variety of applications where the method may be used including tracking, etc.
Therefore, it would have been obvious to a person of ordinary skill in the art at the effective filing date of the application to take the teachings of Ozaki disclosed for a more simple case of backmodulating tag and combine it with the teaching of Taylor describing determination of the round-trip phase delay for the more general case when the transponder has its own oscillator and does not backmodulate the carrier wave received from the reader/writer (originator radio), which would make direct 
Regarding claims 7 and 15, Ozaki does not disclose “wherein the non-transitory memory stores further instructions that cause the processing unit to perform a synchronization sequence between the first device and the second device that includes the determining.”
Taylor also teaches a similar method of using carrier frequencies of wireless signals transmitted between radios to calculate a relative distance between them. The relative distance measured using the carrier phases received at both radios is referred to as the carrier phase range, or "CPR." (See paragraph 0079). Paragraph 0080: The carrier phase represents the phase of a carrier signal relative to a receiving radio's local oscillator (LO). In a round-trip time-of-flight measurement, each of originator radio and transponder radio will function as the receiving radio of wireless signals. The LOs of both radios can be used to generate the carrier frequency of the signals and the LO frequency may be equal to the carrier frequency.
Paragraph 0075 teaches that the wireless signals transmitted by the originator 106 and transponder 108 may contain data packets. The structure of a data packet may include a preamble, synchronization word or frame, and data payload. Measurement of the carrier phase on the signal containing synchronization word is also described in paragraphs 0098, 0114 and 0161.
Therefore, it would have been obvious to a person of ordinary skill in the art at the effective filing date of the application to utilize synchronization signals to measure .

Claims 5 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over JP 2007-292744 (references are given according to corresponding US 20070241904 (Ozaki)) in view of US 20130310074 (Giusto) and further in view of US 20100109903 (Carrick).
Regarding claims 5 and 14, Ozaki does not teach “wherein the instructions cause the processing unit to, for each frequency of the set of frequencies:
transmit a plurality of outgoing signals having the respective frequency to the second device;
receive a plurality of response signals from the second device;
determine a plurality of phase delay difference based on the plurality of outgoing signals and the plurality of response signals; and
determine the phase delay difference for the respective frequency based on an average of the plurality of phase delay differences.”

Carrick also teaches a method of determination the distance to a tag (abstract). In operation, described in paragraph 0063, and just like Ozaki, the tag reader broadcasts interrogation signals to the tag at a plurality of discrete frequencies fn received by the tag. The signals are returned from the tag in response to the n for each frequency pair associated with the returned signals.
Paragraph 0174 teaches that to reduce certain phase delay errors and improve measurement accuracy, signal averaging may be used. Specifically, measurements may be repeated at each of plural frequencies used for data collection. Since each measurement comprises transmission of the signal by the reader and reception of the response signal from the tag, this would be the same as recited in the claim “transmit a plurality of outgoing signals having the respective frequency to the second device; receive a plurality of response signals from the second device.” Subsequent determination of the phase delay difference for each individual measurement at each of the plural frequencies would be the same as recited in the claim “determine a plurality of phase delay difference based on the plurality of outgoing signals and the plurality of response signals.” Lastly, disclosed by paragraph 0174 averaging would have been obvious to apply to the thus determined plurality of phase delay differences for each frequency, which would be the same as recited in the claim “determine the phase delay difference for the respective frequency based on an average of the plurality of phase delay differences.”
Therefore, it would have been obvious to a person of ordinary skill in the art at the effective filing date of the application to utilize repeated measurements and calculations at each frequency and deriving the average of the measurements, as disclosed by Carrick, in the system of Ozaki. Doing so would have allowed to reduce certain phase delay errors and improve measurement accuracy (see Carrick, paragraph 0174).

Claims 16 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over US 20180077589 (Jarvis) in view of US 20020094786 (Berliner) and further in view of US 20130310074 (Giusto).
Regarding claim 16, Jarvis teaches “A system (shown in FIG 1 with corresponding description) comprising:
a first device (shown as either first or second devices 104 and 106 in FIG 1 or as a master device 220 in FIG 2) that includes:
a processing unit (paragraph 0019: processing unit 120 also shown in FIG 1);
a transceiver coupled to the processing unit (paragraph 0024: transceiver 130);
a first oscillator coupled to the processing unit and to the transceiver (paragraph 0023: oscillator as part of the clock 150 for the master device. A clock state maintained at clock 150 may be synchronized with clock states maintained by devices other than first device 104 (e.g., second device 106). Paragraph 0037: an oscillator at the first device controlling a carrier frequency of the first oscillating signal; an oscillator at the second device controlling a carrier frequency of the second oscillating signal may be frequency locked with carrier frequency of the received first oscillating signal.); and
a non-transitory memory (paragraph 0021: memory 122) coupled to the processing unit (implicit, since all components are directly or indirectly connected to each other) and storing instructions, that when executed, cause the processing unit to:
select a set of frequencies for transmitting to a second device via the transceiver (paragraph 0035: transmission and acquisition of short tone signal 204 and AoA packet 206 at a first carrier frequency may be used to compute a first RTP measurement, and transmission and acquisition of short tone signal 210 and AoA packet 212 at a second carrier frequency (different from the first carrier frequency) may be used to compute a second RTP measurement. These frequencies at least implicitly are “selected” regardless of the particular method. Paragraph 0032: master device 220 and slave device 222 may mutually agree beforehand to a pseudorandom frequency hopping scheme in which the carrier frequencies of the AoA packets and short tone messages change among a set of predetermined frequency channels, thus “select a set of frequencies”.);
for each frequency of the set of frequencies (FIG 2 and paragraphs 0035 and 0037: performing first round-trip phase (RTP) measurements utilizing transmissions 204 and 206 at the first frequency. A second RTP measurement may be obtained similarly by acquisition of a third wireless tone signal 210 transmitted by the first device and a second wireless tone signal 212 transmitted by the second device at a second carrier frequency. Additional RTP measurements may be similarly obtained by acquisition of additional wireless tone signals transmitted between the first and second devices at carrier frequencies other than the first and second carrier frequencies. Paragraph 0030: multiple measurements of RTP obtained from signals transmitted at different carrier frequencies may be used to compute a measured range between the first and second devices.):
set the first oscillator to oscillate at the respective frequency (paragraph 0032: master device 220 and slave device 222 may mutually agree beforehand to a pseudorandom frequency hopping scheme in which the carrier frequencies of the AoA packets and short tone messages change among a set of predetermined frequency channels. Master device 220 may transmit a short tone signal 204 at a particular carrier frequency. Paragraph 0035: transmission and acquisition of short tone signal 204 and AoA packet 206 at a first carrier frequency may be used to compute a first RTP measurement);
cause the transceiver to transmit an outgoing signal having the respective frequency to the second device (paragraph 0032: Master device 220 may transmit a short tone signal 204 at a particular carrier frequency. Paragraph 0035: transmission and acquisition of short tone signal 204 and AoA packet 206 at a first carrier frequency may be used to compute a first RTP measurement);
receive a response signal from the second device having the respective frequency (paragraph 0032: the master device receives an AoA 206 (“a response signal”) packet from slave device 222 (“the second device”) which is transmitted using the same frequency as the short tone signal 204. Paragraph 0035: transmission and acquisition of short tone signal 204 and AoA packet 206 (“a response signal”) at a first carrier frequency may be used to compute a first RTP measurement. Also paragraph 0037: a first RTP measurement may be obtained by acquisition of a first wireless tone signal 204 at a transceiver device transmitted by the first device and acquisition of a second wireless tone signal 206 at a transceiver device transmitted by the second device at a first carrier frequency.);
determine a phase delay difference based on the outgoing signal and the response signal for the respective frequency (paragraph 0030: a round-trip phase (RTP) between first and second devices 104 and 106 may be computed (“determine a phase delay difference”) based on two phase measurements: a first phase measurement obtained at first device 104 from acquisition of a wireless tone signal transmitted by second device 106, and a second phase measurement obtained at second device 106 from acquisition of a wireless tone signal transmitted by first device 104 (“based on the outgoing signal and the response signal for the respective frequency”). Paragraph 0033: the obtained measurements of the first and second carrier signals may be combined as a round-trip phase (RTP) measurement. Paragraph 0035: transmission and acquisition of short tone signal 204 and AoA packet 206 at a first carrier frequency may be used to compute a first RTP measurement. Paragraph 0037: an "RTP measurement" means a combination of a measurement of a phase of a first oscillating signal transmitted from a first device as received at a second device, and a phase of a second oscillating signal transmitted from the second device as received at the first device.)…”
“…the second device (shown as the other one of the first or second devices 104 and 106 in FIG 1 or as a slave device 222 in FIG 2), wherein the second device is configured to, for each frequency of the set of frequencies:
receive the outgoing signal transmitted by the first device (paragraphs 0032, 0037: transmission of a short tone message 204 at a particular carrier frequency by a master device and its reception by the slave device. Paragraph 0033: slave device 222 may acquire short tone signal 204 to obtain a measurement of a phase of a first carrier signal. This is repeated for multiple frequencies, as shown in FIG 2 with corresponding description)…”
“…set a second oscillator to oscillate at the respective frequency (operation at multiple carrier frequencies is disclosed (see paragraphs 0003, 0004, 0024 and others). Paragraph 0032: master device 220 and slave device 222 may mutually agree beforehand to a pseudorandom frequency hopping scheme in which the carrier frequencies of the AoA packets and short tone messages change among a set of predetermined frequency channels. Specifically, a short tone message 204 paired with an AoA packet 206 may be transmitted with the same carrier frequency as the AoA packet. Paragraph 0034: short tone signal 210 and AoA packet 212 may be transmitted at a different carrier frequency that is different from a carrier frequency of short tone signal 204 and AoA packet 206. This means that if the oscillator of the receiving (slave) device did not operate at the carrier frequency of the short tone message 204, it was set to that frequency in order to transmit AoA at the same frequency);
transmit the response signal using the second oscillator oscillating at the respective frequency (paragraph 0037: an oscillator at the second device (Transmission of the AoA packet 206 by the slave device having the same frequency as the short tone 204).”

Jarvis does not teach that matching the respective frequency at the second device (“set a second oscillator to oscillate at the respective frequency”) is “based on 
On the other hand, Berliner also teaches distance measurement between two devices using relative phase offset of the received signal between the various frequencies (abstract). The communication between the devices is according to Bluetooth protocol using a half-duplex, frequency-hopping hopping scheme (paragraph 0029). The distance measurement is performed using transmission and reception at multiple frequencies utilizing frequency hopping scheme (paragraphs 0037 and 0040). Thus, Berliner is in the same art as Jarvis.
As further disclosed in paragraphs 0057 – 0058, the remote station 200 receiver 200-1 receives FHSS signal S1A' (comprised of a sequence of carriers having frequencies ft1, ft2, . . . ftn) from the base station RF transceiver 103 and divides the received signal S1A by a factor R to generate reference signal fref'. Reference signal fref' is coupled to the input of PLL 200-2 which uses fref' as a synchronizing signal to lock reference signal fref". Reference signal fref" is coupled to the input of synthesizer 200-3. Synthesizer 200-3 multiplies fref' to generate FHSS signal S2, which is comprised of a sequence of frequencies fr1, fr2, . . . frn, and which is then transmitted to receiver 103-5 of base station transceiver 103.  As shown in the timing diagram of FIG. 6 and described in paragraph 0059, the S1A signal is comprised of a sequence of carriers f1, f2, f3 . . . fn. To implement a half-duplex system, where the return transmit carriers have the same frequency as the base station transmit carriers, transmit and (reception by the remote station of a carrier having frequency of f1);
based on the outgoing signal, set a second oscillator to oscillate at the respective frequency (the receiver 200-1 of the remote station 200 divides the received signal S1A by a factor R to generate reference signal fref'. Reference signal fref' is coupled to the input of PLL 200-2 which uses fref' as a synchronizing signal to lock reference signal fref". Reference signal fref" is coupled to the input of synthesizer 200-3. Synthesizer 200-3 multiplies fref' to generate FHSS signal S2, which is comprised of a sequence of frequencies fr1, fr2, . . . frn, and which is then transmitted to receiver 103-5 of base station transceiver 103.  However, upon reception of specific transmission frequency f1 (or ft1), the receiver generates corresponding frequency fr1, which is the same as f1. Therefore, “the first frequency” is matched “in response to the first tone”)”.
Therefore, it would have been obvious to a person of ordinary skill in the art at the effective filing date of the application to utilize disclosed by Berliner method of generating corresponding frequency to transmit back to the originator to match the frequency of the signal received from the originator, in the system of Jarvis, instead of the method disclosed by Jarvis of mutually agreeing beforehand to a pseudorandom KSR, "when a patent claims a structure already known in the prior art that is altered by the mere substitution of one element for another known in the field, the combination must do more than yield a predictable result." KSR Int'l Co. v. Teleflex Inc., 127 S.Ct. 1727, 1740 (2007) (citing United States v. Adams, 383 U.S. 39, 50-51 (1966)). Doing so would have also eliminated an additional step of performing mutual agreement to the frequency hopping scheme thus simplifying the method.
Lastly, Jarvis does not disclose “determine a set of candidate distance ranges based on the phase delay difference; and
determine a distance between the first device and the second device that overlaps each candidate distance range of each frequency in the set of frequencies.”
However, this limitation is rejected in view of Giusto, as explained in the rejection of claim 1 above, the explanation are incorporated here by reference.
Regarding claim 17, Jarvis teaches “the second device is further configured to, for each frequency of the set of frequencies:
measure a phase offset between the outgoing signal and the second oscillator (paragraph 0030: phase measurement obtained at each device from acquisition of a wireless tone signal transmitted by another device. Also paragraph 0033. Paragraph 0037: measurement of a phase of an oscillating signal, as received at a device, which is transmitted by another device. It is either implicit that the phase of the received signal (“the outgoing signal”) is measured with respect to the phase of the oscillator present in the device (“the second oscillator”), or it would have been obvious to a person of ordinary skill in the art to do it that way. Elaborating on this, paragraph 0037 in its appropriate part states (underlining by the examiner):
“…an oscillator at the first device controlling a carrier frequency of the first oscillating signal ... Likewise, an oscillator at the second device controlling a carrier frequency of the second oscillating signal…”

In other words, the carrier frequency is controlled by the oscillator in each device. “Carrier frequency” means that it is unmodulated frequency of the carrier generated by the oscillator in the device. Further, it is well known in the art that the carrier frequency is normally the frequency of the oscillator of the device. This may even be confirmed by the applicant’s own specification stating in paragraph 0004 on page 2 of the specification “Since the local oscillator provides the frequency of the tone transmitted by each electronic device…”
In other words, if the frequency of the carrier is the frequency of the oscillator, then the phase of the carrier is either the same as the phase of the oscillator (if no internal delays are present, or they are not taken into account), or there is a fixed relationship Δφ between the phase of the oscillator and the phase of the carrier which is either known or could easily be measured, to take into account any delays in internal components.
Therefore, for the case when no internal delays are present or they are not taken into account (if the latter is done at both devices, the final result of the disclosed method will not change), the phase of the carrier against which the measurement is performed would be the same as the phase of the oscillator of the device. Alternatively, when there is a fixed relationship between the phase of the oscillator and the phase of the carrier, it would have been obvious to a person of ordinary skill in the art to measure the phase of the received signal relative to the phase of the oscillator of the device by simply adding the fixed value of Δφ to the measured phase difference between the phase of the received signal and the phase of its own carrier signal. Measuring the phase difference relative to either its own carrier, or own oscillator would have been simply a design choice of what type of measurement to use since the final result of the method disclosed by Jarvis would be the same if both devices are consistent in measuring one or another value: phase relative to its own carrier, or relative to its own oscillator.); and
transmit the phase offset to the first device (paragraph 0036: slave device 222 may transmit a report message 214 including phase measurements obtained from acquisition of short tone signal 204);
the first device is further configured to, for each frequency of the set of frequencies, determine the phase delay difference for the respective frequency further based on the phase offset transmitted by the second device (paragraph 0030: a round-trip phase (RTP) between first and second devices 104 and 106 may be computed based on two phase measurements: a first phase measurement obtained at first device 104 from acquisition of a wireless tone signal transmitted by second device 106, and a second phase measurement obtained at second device 106 from acquisition of a wireless tone signal transmitted by first device 104 (“based on the phase offset transmitted by the second device”). Paragraph 0033: the obtained measurements of the first and second carrier signals may be combined as a round-trip phase (RTP) measurement. Paragraph 0035: transmission and acquisition of short tone signal 204 and AoA packet 206 at a first carrier frequency may be used to compute a first RTP measurement. Paragraph 0037: an "RTP measurement" means a combination of a measurement of a phase of a first oscillating signal transmitted from a first device as received at a second device, and a phase of a second oscillating signal transmitted from the second device as received at the first device.).”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GENNADIY TSVEY whose telephone number is (571)270-3198. The examiner can normally be reached Mon-Fri 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wesley Kim can be reached on 571-272-7867. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-





/GENNADIY TSVEY/           Primary Examiner, Art Unit 2648